 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 AMANDA GATES,                                        Case No.: 2:19-cv-01710-APG-VCF

 4          Plaintiff                              Order Denying Motions to Dismiss as Moot

 5 v.                                                          [ECF Nos. 25, 29]

 6 EQUIFAX INFORMATION SERVICES,
   LLC, et al.,
 7
          Defendants
 8

 9         In light of the amended complaint (ECF No. 30),

10         I ORDER that the motions to dismiss (ECF Nos. 25, 29) are DENIED as moot because

11 they are directed at the original complaint.

12         DATED this 2nd day of December, 2019.

13

14
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
